Citation Nr: 1744106	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  15-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, to include as secondary to military sexual trauma.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to August 1985.  He also served in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In February 2012, the Veteran filed a claim of entitlement to service connection for depression, anxiety, and PTSD.  In a November 2012 rating decision, the RO denied the Veteran's claim.  Specifically, the RO found that the service treatment records did not contain evidence of complaints, treatment, or diagnosis for any such condition.  The Veteran did not file a Notice of Disagreement (NOD) with the November 2012 rating decision.

In July 2014, the Veteran filed another claim of entitlement to service connection for depression and anxiety.  In an October 2014 rating decision, the RO denied the Veteran's claim.  The Veteran filed an NOD and the current appeal was initiated.

However, as noted by the Veteran's attorney, additional evidence pertinent to the issue was constructively associated with the claims file within one year of the November 2012 rating decision.  See March 2016 Correspondence.  Specifically, VA treatment records contain numerous psychiatric diagnoses and lay statements made by the Veteran to mental health clinicians concerning his alleged military sexual trauma.  Based on the foregoing, the Board finds that the November 2012 rating decision did not become final and serves as the rating decision on appeal.  See 38 C.F.R. §  3.156 (b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (discussing doctrine of constructive possession).

The issue has been recharacterized given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was sexually assaulted in 1985 while stationed at Fort Dix.  His service treatment records do not show any treatment for psychiatric complaints.  A June 1982 enlistment examination contains a normal psychiatric evaluation.  

Post-service treatment records show a history of treatment for various psychiatric disorders.  The Veteran submitted an affidavit from his mother noting a difference in his behavior following service. 

In December 2015, a private psychologist indicated that she had reviewed the Veteran's claims file and opined that the Veteran suffered military sexual trauma during service and that this experience aggravated the development of his depressive disorder and precipitated the development of his PTSD. 

VA treatment records dated from April 2013 to October 2014 contain numerous psychiatric diagnoses, to include personality disorder.  Although clinicians have acknowledged the Veteran's claimed military sexual trauma, they have not linked his current psychiatric problems to service.  In addition, an April 2013 VA treatment record indicates diminished effort upon neuropsychological evaluation.

To date, the Veteran has not been afforded a VA examination.  The Board finds that the medical evidence of record is inadequate to decide the claim, and it must be remanded to determine the nature and etiology of any currently diagnosed psychiatric disorder.

In addition, an April 2013 VA treatment record indicates that the Veteran has received psychiatric treatment from the San Juan VAMC since 2003.  As noted above, the record contains VA treatment records from that facility from April 2013 to October 2014 only.  These must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Complete all appropriate development with regard to verifying any of the Veteran's claimed in-service stressors as to which verification has not yet been fully performed, to the extent deemed warranted by the evidence of record. 

2. Obtain all outstanding VA treatment records for the Veteran dated from January 2003 to March 2013 and from October 2014 to the present..  All records and/or responses received should be associated with the claims file.

3. Then, schedule the Veteran for an appropriate VA psychiatric examination.  The claims file must be made available and reviewed by the examiner.

The examiner must conduct a complete psychological examination with any indicated testing and should identify each psychiatric disorder with which the Veteran is diagnosed.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.
For all psychiatric disorders diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder began in service, was caused by service, or is otherwise related to service.  If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.

As the Veteran's claim is largely based on personal testimony regarding symptoms and his psychological history, the examiner should address the Veteran's reliability in his reports of symptomatology and alleged stressors.

The examiner is asked to specifically comment on the December 2015 opinion from Dr. C.L.R.

A complete rationale must be provided for any opinion offered.

4. Then, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




